DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1 – 20 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed in the remarks dated 01/15/2021 have been fully considered but they are not persuasive. 
Applicant’s Arguments:
Applicant argues that the combination of Li and Liu does not teach, disclose or suggest “receiving [or receive] a second sidelink capability information of the second UE from the second UE” and “transmitting [or transmit] a first sidelink capability information of the first UE and the second sidelink capability information to the network node or transmitting a common sidelink capability information to the network node, wherein the common sidelink capability information is derived from the first sidelink capability information and the second sidelink capability information”.  
The applicant acknowledges that in Liu, a group header UE collects the sidelink capability information from other D2D UEs, and then relays that information to the eNB while at the same argueing that the sidelink capability information sent to the eNB refers to information collected from other D2D UEs, which does not include the sidelink capability information of the group header UE because the collected sidelink capability information is used by the eNB to determine the resource allocation for the D2D communication between other D2D UEs.

Examiner’s Response:
Examiner respectfully disagrees with this argument and reminds the applicant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.
Applicant’s claim limitation requires “receiving a second sidelink capability information of the second UE from the second UE; and transmitting a first sidelink capability information of the first UE and the second sidelink capability information to the network node or transmitting a common sidelink capability information to the network node, wherein the common sidelink capability information is derived from the first sidelink capability information and the second sidelink capability information.
Li discloses in [0080] that the NR UE may determine which radio access technology is supported by one or more second UEs in proximity.  The second UE(s) may be UE(s) with which the NR UE will perform the sidelink transmission.  Li further discloses in [0081] that when the second UE transmits the sidelink signal using the LTE based sidelink transmission, the second UE may indicate its access capability in the sidelink signal.  Therefore, Li reasonably reads on receiving a second sidelink capability information of the second UE from the second UE.
Liu in turn disclose in [0020] that a UE may prefer certain air interfaces (AIs) for sidelink communication based on D2D service requirements and in [0021] that UEs may sidelink type and/or capabilities using a special messaging format, or may indicate it using a field in an existing discovery channel field.
Liu discloses in [0023] that after collecting the information about the sidelink type and/or capabilities of the UEs, the eNB allocates sidelink resources to the UEs to use for D2D configuration and communication and in [0024] the UEs may indicate their sidelink types to the eNB over the Uu link.
Liu discloses further in [0025] that a group header UE collects the sidelink information from the other UEs and relays that information to the eNB using signaling the eNB supports, such as radio resource control (RRC) signaling and in [0015] that in a unicast scenario, the transmitting UE may select and use AI resources based on the sidelink type or capabilities of the receiving UE.
Therefore, Liu clearly indicates that a UE may not only transmit its own sidelink type and/or capabilities to the eNB but the UE may also receive/gather/collect sidelink capabilities form other UE’s and transmit the info to the eNB, thus reasonably reading on transmitting a first sidelink capability information of the first UE and the second sidelink capability information to the network node or transmitting a common sidelink capability information to the network node, wherein the common sidelink capability information is derived from the first sidelink capability information and the second sidelink capability information, since the transmitting limitation is in the alternative.  Applicant's arguments have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20190320475 A1) in view of Liu et al. (US 20180092067 A1).

Regarding claim 1, Li et al. discloses a method (Li et al., FIG. 2) for a first UE (User Equipment) (Li et al., FIG. 3/4, NR UE) to report UE sidelink capability information to a network node (Li et al., FIG. 3/4, NR eNB), comprising: 
establishing a unicast link with a second UE (Li et al., [0039] a sidelink signal is transmitted according to the sidelink transmission mode using a sidelink resource configured by a network node which serves the first UE; [0079] the sidelink transmission may use unicast communication, multicast communication, or broadcast communication.  The NR UE may receive the sidelink signals destined for it and broadcast in its communication range); 
receiving a second sidelink capability information of the second UE from the second UE (Li et al., [0042] determination of the radio access technology supported by at least one second UE is based on capability information of the at least one second UE which has been obtained by the first UE; [0043] the first UE stores the capability information associated with identification of the at least one second UE; [0080], the capability information may indicate the access capability of the UE, e.g. the radio access technology used by the UE; [0081], the NR UE may obtain the capability information from the sidelink signal previously transmitted by the second UE; the NR UE may store the capability information associated with the identification of the second UE; if the second UE transmits the sidelink signal using the NR based sidelink transmission, it indicates that the second UE supports the NR technology); and 
transmitting a first sidelink capability information of the first UE (Li et al., [0082] the NR UE may report its capability to its NR eNB; [0095], the NR eNB may know it is serving the NR UE via a RRC message UECapabilitylnformation from the NR UE indicating its NR access capability).
Li et al. does not expressly disclose transmitting the second sidelink capability information to the network node or transmitting a common sidelink capability information to the network node, wherein the common sidelink capability information is derived from the first sidelink capability information and the second sidelink capability information.
Liu et al. for example, from an analogous field of endeavor (Liu et al., [0015] an enhanced base station (eNB) or a master UE collects information about sidelink capabilities and the current sidelink type of UEs within coverage of a cell), discloses transmitting the second sidelink capability information to the network node (Liu et al., [0025] a group header UE collects the sidelink information from the UEs.  The group header may then relay that information to the eNB using signaling the eNB supports, such as radio resource control (RRC) signaling) or transmitting a common sidelink capability information to the network node (Liu et al., [0028] the UEs may report their sidelink information in response to the group header periodically requesting the sidelink information from the UEs.  The group header collect and store information about the sidelink type/capabilities of the UEs), wherein the common sidelink capability information is derived from the first sidelink capability information and the second sidelink capability information (Liu et al., [0015] when performing D2D communication in a unicast scenario, the transmitting UE may select and use AI resources based on the sidelink type or capabilities of the receiving UE; [0026] a transmitting UE may then select a proper air interface (AI) based on the sidelink types indicated by the other UEs when transmitting; [0028] the UEs may report their sidelink information autonomously, such as in response to a UE initiating D2D communication).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting the second sidelink capability information to the network node or transmitting a common sidelink capability information to the network node, wherein the common sidelink capability information is derived from the first sidelink capability information and the second sidelink capability information as taught by Liu et al. with the system of Li et al. in order to configure a sidelink radio bearer (Liu et al., [0030]).

Regarding claim 2, Li et al. as modified by Liu et al. discloses transmitting a first message to the network node to request a SLRB (Sidelink Radio Bearer) configuration (Liu et al., [0021] the UEs may report their sidelink type and/or capabilities using a special messaging format, or may indicate it using a field in an existing discovery channel field) for the unicast link (Liu et al., [0035] when a UE of the UEs is communicating in a unicast manner, the transmitting UE may select resources from the resource pool corresponding to an AI for the receiving UE's sidelink type).  The motivation is the same as in claim 1.

Regarding claim 3, Li et al. as modified by Liu et al. discloses receiving a second message from the network node (Liu et al., [0023] after collecting the information about the sidelink type and/or capabilities of the UEs, the eNB allocates sidelink resources to the UEs to use for D2D configuration and communication), wherein the second message includes a SLRB (Sidelink Radio Bearer) configuration (Liu et al., [0030] the eNB and/or the group header may determine that all UEs in range use a certain sidelink type.  The resource pool is then allocated to an air interface that uses that sidelink type) for the unicast link (Liu et al., [0035] the UEs participating in the D2D communication select appropriate resources for either broadcast or unicast communication).  The motivation is the same as in claim 1.

Regarding claim 4, Li et al. as modified by Liu et al. discloses the first sidelink capability information (Liu et al., [0019] the different air interfaces may be controlled with a protocol such as Soft AI, where a UE configures itself to prefer a particular AI, or to adapt to an AI in use by nearby devices.  AI configuration may also consider other UE capabilities when allocating resources from a resource pool) and the second sidelink capability information are included in one message or in two messages respectively (Li et al., [0083], the NR UE may determine its sidelink transmission according to the radio access technology supported by the destination UE; [0089] the NR UE requests the sidelink resource and the eNB serving the NR UE grants the sidelink resource to the NR UE in response), or the common sidelink capability information is included in one message (Liu et al., [0037] the transmitting UE may select resources based on the sidelink type of the receiving UE, as well as the resources indicated by other transmitting UEs in other SAs).  The motivation is the same as in claim 1.

Regarding claim 5, Li et al. as modified by Liu et al. discloses the second sidelink capability information or the common sidelink capability information is included in a UE assistance information (Li et al., [0081] when the second UE transmits the sidelink signal using the LTE based sidelink transmission, the second UE may indicate its access capability in the sidelink signal) or a sidelink UE information (Li et al., [0081] the reserved bit in the LTE SCI, MAC header for LTE SL-SCH or PDCP header for LTE SLRB may be used for the capability information).  

Regarding claim 6, Li et al. as modified by Liu et al. discloses the network node is a base station (Li et al., [0088] the NR UE may transmit a sidelink signal using a sidelink resource configured by the network node serving the NR UE, e.g. eNB; [0094], the NR eNB may configure/grant the sidelink resource for the NR based mode). 

Regarding claim 7, Li et al. discloses a method for a network node (Li et al., FIG. 7, an apparatus 700 for sidelink transmission control) to receive UE (User Li et al., FIG. 6, an apparatus 600 in a user equipment (UE)), 
wherein there is a unicast link established between the first UE and a second UE (Li et al., [0079] the sidelink transmission may use unicast communication, multicast communication, or broadcast communication.  The NR UE may receive the sidelink signals destined for it and broadcast in its communication range; [0083] in the case of the unicast communication and the multicast communication, the NR UE may determine its sidelink transmission according to the radio access technology supported by the destination UE(s)), comprising: 
receiving a first sidelink capability information of the first UE (Li et al., [0082] the NR UE may report its capability to its NR eNB; [0095], the NR eNB may know it is serving the NR UE via a RRC message UECapabilitylnformation from the NR UE indicating its NR access capability); 
receiving a first message from the first UE, wherein the first message is used to request a SLRB (Sidelink Radio Bearer) configuration for the unicast link (Liu et al., [0082] the NR UE may report its capability to its NR eNB; [0089] the NR UE requests the sidelink resource); and 
transmitting a second message to the first UE, wherein the second message includes the SLRB configuration for the unicast link (Liu et al., [0089] the eNB serving the NR UE grants the sidelink resource to the NR UE in response; [0088] the NR UE may transmit a sidelink signal using a sidelink resource configured by the network node serving the NR UE; [0094] the NR eNB may configure/grant the sidelink resource for the NR based mode / "NR resource" and/or the sidelink resource for the LTE based mode / "LTE resource").
Li et al. does not expressly disclose receiving a second sidelink capability information of the second UE from the first UE or receiving a common sidelink capability information from the first UE, wherein the common sidelink capability information is derived from the first sidelink capability information and the second sidelink capability information.
Liu et al. for example, from an analogous field of endeavor (Liu et al., [0015] an enhanced base station (eNB) or a master UE collects information about sidelink capabilities and the current sidelink type of UEs within coverage of a cell), discloses receiving a second sidelink capability information of the second UE from the first UE (Liu et al., [0025] a group header UE collects the sidelink information from the UEs.  The group header may then relay that information to the eNB using signaling the eNB supports, such as radio resource control (RRC) signaling) or receiving a common sidelink capability information from the first UE (Liu et al., [0028] the UEs may report their sidelink information in response to the group header periodically requesting the sidelink information from the UEs.  The group header collect and store information about the sidelink type/capabilities of the UEs), wherein the common sidelink capability information is derived from the first sidelink capability information and the second sidelink capability information (Liu et al., [0015] when performing D2D communication in a unicast scenario, the transmitting UE may select and use AI resources based on the sidelink type or capabilities of the receiving UE; [0026] a transmitting UE may then select a proper air interface (AI) based on the sidelink types indicated by the other UEs when transmitting; [0028] the UEs may report their sidelink information autonomously, such as in response to a UE initiating D2D communication).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving a second sidelink capability information of the second UE from the first UE or receiving a common sidelink capability information from the first UE, wherein the common sidelink capability information is derived from the first sidelink capability information and the second sidelink capability information as taught by Liu et al. with the system of Li et al. in order to configure a sidelink radio bearer (Liu et al., [0030]).

Regarding claim 8, Li et al. as modified by Liu et al. discloses the SLRB configuration is determined according to the first sidelink capability information (Li et al., [0082], the NR eNBs may exchange the capability information of the NR UE(s) and inform the served/camped NR UE(s) of the capability information) and the second sidelink capability information or according to the common sidelink capability information (Li et al., [0082] the capability information of the second UE(s) may be received in a common or dedicated signaling message from the NR eNB which serves the NR UE).  

Regarding claim 9, Li et al. as modified by Liu et al. discloses the first message includes an identity of a PC5 QoS (Quality of Service) flow for the unicast link (Li et al., [0085] the NR UE may determine the sidelink transmission mode based on a transmission requirement on the sidelink transmission.  The transmission requirement may be expressed in terms of some transmission parameters, e.g. QoS information).  

Regarding claim 10, Li et al. as modified by Liu et al. discloses the second message includes the identity of the PC5 QoS flow (Li et al., [0086] If the NR UE is granted to use the resource dedicated to the LTE based mode or the NR based mode, the NR UE may determine the corresponding sidelink transmission mode according to the dedicated resources; [0085] The transmission requirement may be expressed in terms of some transmission parameters, e.g. QoS information).  

Regarding claim 11, Li et al. as modified by Liu et al. discloses the second message includes an identity of a SLRB for the unicast link (Li et al., [0059] if the first UE detects a specific signal from the second UE, the first UE may be able to transmit a D2DSS).  The motivation is the same as in claim 7.

Regarding claim 12, Li et al. as modified by Liu et al. discloses the second message indicates the PC5 QoS (Quality of Service) flow is mapped to the SLRB (Li et al., FIG. 1; [0081] the reserved bit in the LTE SCI, MAC header for LTE SL-SCH or PDCP header for LTE SLRB may be used for the capability information.  The NR UE may store the capability information associated with the identification of the second UE; [0085] the transmission requirement may be expressed in terms of some transmission parameters, e.g. QoS information).  

Regarding claim 13, Li et al. as modified by Liu et al. discloses the first sidelink capability information and the second sidelink capability information are included in one message (Liu et al., [0025] a group header UE collects the sidelink information from the UEs.  The group header may then relay that information to the eNB using signaling the eNB supports, such as radio resource control (RRC) signaling) or in two messages respectively, or the common sidelink capability information is included in one message (Li et al., [0089] the NR UE requests the sidelink resource and the eNB serving the NR UE grants the sidelink resource to the NR UE in response).  The motivation is the same as in claim 7.

Regarding claim 14, Li et al. as modified by Liu et al. discloses the second sidelink capability information or the common sidelink capability information is included in a UE assistance information (Li et al., [0081] when the second UE transmits the sidelink signal using the LTE based sidelink transmission, the second UE may indicate its access capability in the sidelink signal) or a sidelink UE information (Liu et al., [0081] the reserved bit in the LTE SCI, MAC header for LTE SL-SCH or PDCP header for LTE SLRB may be used for the capability information).  

Regarding claim 15, Li et al. as modified by Liu et al. discloses the network node is a base station (Li et al., [0088] the NR UE may transmit a sidelink signal using a sidelink resource configured by the network node serving the NR UE, e.g. eNB; [0094], the NR eNB may configure/grant the sidelink resource for the NR based mode).  

Regarding claim 16, Li et al. discloses a first UE (User Equipment) (Liu et al., FIG. 6, an apparatus 600 in a user equipment (UE)) to report UE sidelink capability information to a network node (Liu et al., [0117], the apparatus is operative to determine a sidelink transmission mode, the sidelink transmission mode being one of a first mode of a first radio access technology and a second mode of a second radio access technology), comprising: 
a control circuit (Liu et al., FIG. 6, processors 601); a processor installed in the control circuit (Liu et al., [0059], an apparatus in a user equipment which comprises a processor); and 
a memory installed in the control circuit (Liu et al., [0059], an apparatus in a user equipment which comprises a memory, said memory containing instructions executable by said processor) and operatively coupled to the processor (Liu et al., [0059], the memory containing instructions executable by said processor); 
wherein the processor is configured to execute a program code stored in the memory to: 
establish a unicast link with a second UE ((Li et al., [0039] a sidelink signal is transmitted according to the sidelink transmission mode using a sidelink resource configured by a network node which serves the first UE; [0079] the sidelink transmission may use unicast communication, multicast communication, or broadcast communication.  The NR UE may receive the sidelink signals destined for it and broadcast in its communication range); 
receive a second sidelink capability information of the second UE from the second UE (Li et al., [0042] determination of the radio access technology supported by at least one second UE is based on capability information of the at least one second UE which has been obtained by the first UE; [0043] the first UE stores the capability information associated with identification of the at least one second UE; [0080], the capability information may indicate the access capability of the UE, e.g. the radio access technology used by the UE; [0081], the NR UE may obtain the capability information from the sidelink signal previously transmitted by the second UE; the NR UE may store the capability information associated with the identification of the second UE; if the second UE transmits the sidelink signal using the NR based sidelink transmission, it indicates that the second UE supports the NR technology); and 
transmit a first sidelink capability information of the first UE (Li et al., [0082] the NR UE may report its capability to its NR eNB; [0095], the NR eNB may know it is serving the NR UE via a RRC message UECapabilitylnformation from the NR UE indicating its NR access capability).
Li et al. does not expressly disclose transmitting the second sidelink capability information to the network node or transmitting a common sidelink capability information to the network node, wherein the common sidelink capability information is derived from the first sidelink capability information and the second sidelink capability information.
et al. for example, from an analogous field of endeavor (Liu et al., [0015] an enhanced base station (eNB) or a master UE collects information about sidelink capabilities and the current sidelink type of UEs within coverage of a cell), discloses transmitting the second sidelink capability information to the network node (Liu et al., [0025] a group header UE collects the sidelink information from the UEs.  The group header may then relay that information to the eNB using signaling the eNB supports, such as radio resource control (RRC) signaling) or transmitting a common sidelink capability information to the network node (Liu et al., [0028] the UEs may report their sidelink information in response to the group header periodically requesting the sidelink information from the UEs.  The group header collect and store information about the sidelink type/capabilities of the UEs), wherein the common sidelink capability information is derived from the first sidelink capability information and the second sidelink capability information (Liu et al., [0015] when performing D2D communication in a unicast scenario, the transmitting UE may select and use AI resources based on the sidelink type or capabilities of the receiving UE; [0026] a transmitting UE may then select a proper air interface (AI) based on the sidelink types indicated by the other UEs when transmitting; [0028] the UEs may report their sidelink information autonomously, such as in response to a UE initiating D2D communication).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting the second sidelink capability information to the network node or transmitting a common sidelink capability information to the network node, wherein the common sidelink capability et al. with the system of Li et al. in order to configure a sidelink radio bearer (Liu et al., [0030]).

Regarding claim 17, Li et al. as modified by Liu et al. discloses the processor is configured to execute a program code stored in the memory to: transmit a first message to the network node to request a SLRB (Sidelink Radio Bearer) configuration for the unicast link (Li et al., [0089] the NR UE requests the sidelink resource and the eNB serving the NR UE grants the sidelink resource to the NR UE in response; [0095], the NR eNB grants the NR resource and the NR dedicated parameters only for the NR UE).  

Regarding claim 18, Li et al. as modified by Liu et al. discloses the processor is configured to execute a program code stored in the memory to: receiving a second message from the network node (Liu et al., [0025] a group header UE collects the sidelink information from the UEs.  The group header may then relay that information to the eNB using signaling the eNB supports, such as radio resource control (RRC) signaling), wherein the second message includes a SLRB (Sidelink Radio Bearer) configuration for the unicast link (Liu et al., [0023] after collecting the information about the sidelink type and/or capabilities of the UEs, the eNB allocates sidelink resources to the UEs to use for D2D configuration and communication).  The motivation is the same as in claim 16.

et al. as modified by Liu et al. discloses the first sidelink capability information and the second sidelink capability information are included in one message (Liu et al., [0023] after collecting the information about the sidelink type and/or capabilities of the UEs, the eNB allocates sidelink resources to the UEs to use for D2D configuration and communication) or in two messages respectively, or the common sidelink capability information is included in one message (Li et al., [0089] the NR UE requests the sidelink resource and the eNB serving the NR UE grants the sidelink resource to the NR UE in response).  The motivation is the same as in claim 16.

Regarding claim 20, Li et al. as modified by Liu et al. discloses the second sidelink capability information or the common sidelink capability information is included in a UE assistance information (Li et al., [0081] when the second UE transmits the sidelink signal using the LTE based sidelink transmission, the second UE may indicate its access capability in the sidelink signal) or a sidelink UE information (Liu et al., [0081] the reserved bit in the LTE SCI, MAC header for LTE SL-SCH or PDCP header for LTE SLRB may be used for the capability information).  The motivation is the same as in claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        




/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416